       Case 8-20-71624-ast       Doc 23     Filed 05/27/20    Entered 05/27/20 14:30:57




                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF NEW YORK


   In re:                                             Chapter 11

   CORNELL ST HEMPSTEAD LLC                           Case No. 8-20-71624-AST

                          Debtor.


      ORDER GRANTING DEBTOR’S MOTION SETTING THE VALUE OF THE
    COLLATERAL KNOWN AS 157 CORNELL ST HEMPSTEAD, NEW YORK 11550
              PURSUANT TO U.S. BANKRUPTCY CODE § 506(a)

       Upon consideration of the motion (the “Motion”) of the above captioned debtor and debtor-

in-possession (the “Debtor”) for the entry of an order setting the value of the collateral known as

157 Cornell St Hempstead, New York 11550 (the “Property”) pursuant to U.S. Bankruptcy Code §

506(a) and Bankruptcy Rule 3012 (ECF Dkt. No. 18) filed on April 21, 2020, the submission of no

opposition to the Motion, and the hearing conducted by this Court on May 20, 2020, it appears after

due deliberation and sufficient cause appearing therefor;

IT IS HEREBY ORDERED THAT:

       1.      The Motion is GRANTED as set forth herein;

       2.      Pursuant to U.S. Bankruptcy Code § 506(a)(1) and Bankruptcy Rule 3012, the

property known as 157 Cornell St Hempstead, New York 11550 is valued at $120,000.00.




                                                              ____________________________
  Dated: May 27, 2020                                                  Alan S. Trust
         Central Islip, New York                              United States Bankruptcy Judge



                                                 1
